DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Multinorm B.V. GB 1597276 in view of Soteropulos 3,479,805.

Independent Claim 1: Multinorm discloses a plain mower without a conditioning unit (Fig. 5, page 2, lines 96-98), the plain mower having a working width and comprising: 
a plurality of rotary cutters (5) for cutting a crop, and a swathing unit (57) for forming a cut crop into a swath, wherein the swathing unit is located above and behind the rotary cutters (as seen in Fig. 2) to collect the cut crop from the rotary cutters, and wherein the swathing unit comprises: 
an auger (63) having a rotary axis, and 
a housing (74) that extends around at least part of the auger and provides a swathing aperture (70) through which cut crop material is ejected to form a swath (86), wherein the auger 
However, Multinorm fails to disclose wherein the housing includes at least one guide plate that is located beneath and behind the auger and that holds the cut crop in contact with the auger, 
wherein said at least one guide plate can be adjusted to adjust the width of the swathing aperture, and 
wherein the at least one guide plate is removable to provide wide spreading of the cut crop, wherein the width of the swath during wide spreading is at least 60% of the mower working width, as per claim 1.  
Soteropulos discloses a similar plain mower wherein the housing (70) includes at least one guide plate (85) that is located beneath and behind the auger (as seen in Fig. 3) and that holds the cut crop in contact with the auger (74), 
wherein said at least one guide plate can be adjusted (via 90, 92) to adjust the width of the swathing aperture (80), and 
wherein the at least one guide plate is removable (by the fasteners 90) to provide wide spreading of the cut crop, as per claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the guide plate of Soteropulos on the plain mower of Multinorm in order to easily vary the width of the windrow and so that a relatively wide windrow can be formed.
Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a wide spreading swath width that is at 

Dependent Claims 2-4, 6, 8-15, 17-19: Soteropulos, of the resultant combination above, further discloses wherein the guide plate (85) can be adjusted laterally to adjust the width of the swathing aperture (80), as per claim 2;
wherein the guide plate is manually adjustable (by loosening bolts 90 and sliding the door laterally) and includes a manually-operable locking mechanism (90), as per claim 3;
wherein the guide plate (85) includes a pivot mechanism (say, lower fastened bolt 90 in slot 92 when the top fasteners 90 are undone, see Figs. 2-3) located beneath the auger (74) and a locking mechanism (top bolts 90, Figs. 2-3) located behind the auger, as per claim 4;
wherein the position of the guide plate (85) is continuously adjustable (along slot 92), as per claim 6;  
mounting means (28) for mounting the guide plate (85) in a non-operation position after removal, as per claim 8;
wherein the guide plate (85) extends around a lower part and a rear part of the auger (74, as seen in Fig. 3), as per claim 9;
wherein said cut crop that passes under the rotary axis of the auger (74, see the direction of rotation arrow in Fig. 3) is held in contact with the lower and rear parts of the auger by the guide plate (85), as per claim 10;

Multinorm, of the resultant combination above, further discloses wherein the auger (63) includes at least one flighting (69) that rotates to shift a cut crop laterally with respect to a mowing direction (Fig. 5), as per claim 11;
wherein a front edge of the flighting (69) is located in a transverse vertical plane that extends through the rotary cutters (5, seen in Fig. 2), as per claim 12;
wherein the rotary cutters (5) include knives (26), and wherein a lowest edge of the flighting (69) is located just above the knives (Figs. 2-3), as per claim 13;  
wherein the auger (63) is positioned to grab the cut crop from the rotary cutters (5, seen in Fig. 2), as per claim 14;
wherein the auger (63) includes one or more ejector plates (7) that eject cut crop from the auger through the swathing aperture (70), as per claim 15;
wherein the auger (63) is configured to be driven continuously with the rotary cutters (5, the auger clears the crop cut by the cutters), as per claim 17;  
wherein the swathing aperture (70) is located adjacent a first end (the right end, Fig. 5) of the swathing unit (57) and the auger (63) is configured to draw the cut crop from a second end (the left end, Fig. 5) of the swathing unit towards the swathing aperture, as per claim 19.  

Dependent Claims 5, 16: The device is disclosed as applied above. However, the combination of Multinorm and Soteropulos fails to disclose an actuator that adjusts the position of the guide plate, as per claim 5;

With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Soteropulos’ guide plate with an actuator for lateral adjustment of the swathing aperture width since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. See MPEP §2144.04 III.
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide adjustable ejector plates since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. Similarly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide removable ejector plates since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

	
Response to Arguments
Please see the updated art rejection above in resonse to applicant’s claim amendments, now under Multinorm B.V. in view of Soteropulos. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        February 9, 2022